USDC SDNY


                             MEMO ENDORSED
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 




                                                                              June 23, 2021

          BY ECF
          Honorable Valerie E. Caproni
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                 Re:     United States v. Hugo Mendoza
                         21 Cr. 273 (VEC)

          Honorable Judge Caproni,

                 I write, as counsel to Hugo Mendoza in the above-captioned matter, to respectfully
          request that the Court modify Mr. Mendoza’s pretrial conditions of release to replace Mr.
          Mendoza’s condition of home detention with a curfew to be set by pretrial services. This request
          comes on the heels of an electrical fire that burned his entire family home in New York. Pretrial
          services and the Government consent to this request.

                  On January 28, 2021, Mr. Mendoza was presented in Magistrate Court. The following
          bail conditions were set and subsequently met:

                 $50,000 personal recognizance bond to be co-signed by two financially responsible
                 persons; pre-trial services supervision as directed; surrender of travel documents with no
                 new applications and travel restricted to the Southern and Eastern Districts of New York;
                 drug testing and treatment as directed by pretrial services; refrain from possession of
                 controlled substances unless otherwise prescribed by a licensed physician; home
                 detention with location monitoring; may only work at a job with a specified location and
                 approved by pretrial services, consistent with home detention.

          Since the start of this case, Mr. Mendoza has remained in consistent compliance with the
          conditions of his release.

                  On May 4, 2021, the Court granted Mr. Mendoza’s first bail modification request to
          permit pretrial services discretion to set an exercise schedule for Mr. Mendoza to enable him to
          go outside for routine exercise for at least 1.5 hours a day, 3 times a week, as recommended by
          his doctor.
        On the early morning hours of June 7, 2021, Mr. Mendoza escaped an electrical fire in
his home that destroyed his family’s entire house. Since then, Mr. Mendoza has remained in
constant contact with pretrial services as he relocated to temporary housing in New York. Given
the transient nature of Mr. Mendoza’s current housing situation and his consistent compliance
with pretrial release thus far, Mr. Mendoza now respectfully requests a bail modification to
replace Mr. Mendoza’s condition of home detention with a curfew to be set by pretrial services.
Pretrial services and the Government consent to this request.

       Thank you for your consideration of this request.


Respectfully submitted,
                                            $SSOLFDWLRQ*5$17('
/s/
Marne Lenox
Assistant Federal Defender                  SO ORDERED:
(212) 417-8721

                                            _______________________________
                                            _____________________________
                                            HONORABLE VALERI VALERIE R E E.
                                                                         E CAPRONI
                                                                            CA
                                            United States District Judge
                                             'DWH-XQH


cc:    Ni Qian, Assistant U.S. Attorney
       Ashley Cosme, Pretrial Services Officer
